Citation Nr: 1816285	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  10-30 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected posttraumatic stress disorder (PTSD) and major depressive disorder (MDD) from March 22, 2012 to January 6, 2016.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel
INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In January 2013, the Veteran appeared at a Board videoconference hearing and a transcript of the hearing is of record.  In September 2016, the Board sent the Veteran and his representative a letter to inform him that the Veterans Law Judge (VLJ) who presided over the hearing was no longer at the Board.  The Veteran elected to proceed without another Board hearing.

In a February 2013 decision, the Board determined that the issue of entitlement to a TDIU had been raised as part of the claim of entitlement to an increased rating for PTSD and MDD, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  At that time, the issue of entitlement to a TDIU was remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.

In a December 2016 decision, the Board denied entitlement to a TDIU prior to March 22, 2012 and granted entitlement to a TDIU from January 6, 2016.  The matter of entitlement to a TDIU from March 22, 2012 to January 6, 2016 was remanded in order for the AOJ to refer the matter to the Director of Compensation Service (Director) for an extraschedular determination pursuant to 38 C.F.R. § 4.16(b).

As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  A supplemental statement of the case (SSOC) was issued in February 2018.  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

FINDING OF FACT

From March 22, 2012 to January 6, 2016, the Veteran's service-connected PTSD and MDD did not preclude substantially gainful employment.


CONCLUSION OF LAW

From March 22, 2012 to January 6, 2016, the criteria for a TDIU based upon service-connected PTSD and MDD are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Additionally, as discussed in the Introduction, this matter was referred to the Director for a determination as to whether a TDIU rating is warranted solely due to the Veteran's service-connected psychiatric disabilities from March 22, 2012 to January 6, 2016.  An Administrative Review by the Director was provided in January 2018.  As such, the AOJ has complied with the Board's Remand directives and the Board finds that VA does not have a duty to assist that is unmet.  Neither the Veteran nor his representative has argued otherwise.



II. Analysis

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Rating Schedule provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment. 38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this matter, the December 2016 Board decision denied entitlement to a TDIU prior to March 22, 2012 and granted TDIU from January 6, 2016.  In the decision, the Board explained that, although the Veteran was awarded a 100 percent schedular rating for prostate cancer from July 16, 2010, the matter of entitlement to a TDIU is still available.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that a TDIU rating may still form the basis for assignment of special monthly compensation under 38 U.S.C. § 1114(s)).
The Board notes that, prior to January 6, 2016, the Veteran's service-connected PTSD and MDD were rated as 50 percent prior to January 6, 2016.  He was also service-connected for bilateral gynecomastia at zero percent and erectile dysfunction at zero percent.  He has not contended, nor does the evidence suggest that he is unemployable as a result of his gynecomastia or erectile dysfunction disabilities.  However, as will be detailed below, there is some suggestion, based upon the evidence of record, that the Veteran's service-connected psychiatric disabilities alone rendered him unemployable prior to January 6, 2016.  As such, the Board will consider whether a TDIU is warranted based solely upon his service-connected PTSD and MDD for the period dating from March 22, 2012 to January 6, 2016.

For the period dating from March 22, 2012 to January 6, 2016, the Veteran was in receipt of a 50 percent evaluation for service-connected PTSD and MDD.  Accordingly, for that period, he did not meet the minimum threshold requirements for consideration of a schedular TDIU under 38 C.F.R. § 4.16(a).

As discussed in the December 2016 Board decision, the Veteran's former employer submitted a VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits), which indicated that the Veteran last worked on March 21, 2012 as a certified medical technician.  The Social Security Administration (SSA) subsequently determined that the Veteran became disabled to work on January 1, 2013.

In private treatment records dated May 2012, Dr. E.H. indicated that the Veteran had on-going diagnoses of PTSD and MDD with a GAF score of 35.  He reported that the Veteran had been unable to work since 2010.  Dr. E.H. described the Veteran's nightmares one to two times per week.  The Veteran endorsed flashbacks, panic attacks two to three times per week, and insomnia.  Notably, the Veteran sleeps approximately three hours per night.  He reported intrusive thoughts, exaggerated startle response, hypervigilance, social isolation, and difficulty concentrating.  He reported that he "trusts no one."  Dr. E.H. stated that the Veteran's recent memory is severely impaired and "he cannot remember what he reads and he gets lost when traveling."  The Veteran indicated that he is depressed with low energy and little interest in things.  He reported crying spells, anger, and agitation.  He stated that he feels helpless and suicidal at times.  Dr. E.H. concluded, "[b]ecause of this service-connected PTSD, [the Veteran] is severely compromised in his ability to sustain social relationships and he is unable to sustain work relationships.  Therefore, I consider him to be permanently and totally disabled and unemployable."

VA treatment records dated in January 2013 indicated that the Veteran was casually dressed and groomed.  He was pleasant and cooperative.  His thought processes were coherent and linear, and his insight and judgment were fair.  The Veteran's impulse control was intact.  A GAF of 50 was assigned.

In a July 2014 letter, Dr. E.H. indicated that the Veteran continues to experience impaired sleep, panic attacks, anger, and depression.  Dr. E.H. described the Veteran's impaired ability to function in that he was unable to maintain attention for two hour segments, maintain regular attendance and punctuality, work in coordination with or proximally to others without being unduly distracted, complete a normal workday and work week without interruptions, perform at a consistent pace without unreasonable rest periods, and accept instructions and respond appropriately to criticism from supervisors.  Dr. E.H. further indicated that the Veteran was unable to get along with co-workers or peers without unduly distracting them or exhibiting behavioral extremes, respond appropriately to changes in routine work settings, deal with normal work stress, carry out detailed instructions, or deal with the stress of unskilled and skilled work.

VA treatment records dated in November 2014 described the Veteran's long history of PTSD with significant impairment in relationships, employment, mood and judgment.  It was further noted that the Veteran felt he was unable to work.

In the fully favorable SSA decision dated December 2014, it was determined that the Veteran "has not engaged in substantially gainful activity since January 1, 2013."  It was further noted that the Veteran's severe impairments including prostate cancer with residual treatment, severe right hip osteoarthritis, and PTSD/MDD, "result in functional limitations or restrictions having more than a minimal effect on [his] ability to perform basic work activities."

A SSA Disability Determination Explanation dated in December 2012 indicated that, "[b]ased on the totality of evidence, [the Veteran] has severe mental impairments but mental symptoms do not preclude all work."  A second SSA Disability Determination Explanation dated in December 2012 indicated that the Veteran was not disabled.

VA treatment records dated in October 2015 documented the Veteran's report of social isolation.  It was indicated that his mood was mildly euthymic and his affect was anxious.  There was no evidence of hallucinations, paranoia, or delusions.

As described above, in accordance with 38 C.F.R. § 4.16(b), the Veteran's claim for TDIU was referred to the Director for extraschedular consideration from March 22, 2012 to January 6, 2016.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (the Board cannot consider entitlement to TDIU under 38 C.F.R. § 4.16(b) in the first instance, but must first remand the claim for referral to VA's Director of Compensation Service if such consideration is warranted).

In a January 2018 Administrative Decision, the Director noted that the evidence of record does not show any emergency room visits, in-patient treatment or intensive out-patient treatment for PTSD.  The Director continued, "[t]he file contains no objective medical evidence supporting the claim that PTSD was severe enough to be the sole cause of unemployability for the time period of this review."

After consideration of the entire record, the Board concurs with the Director's conclusion.  Review of the evidence finds no basis for awarding a TDIU on an extraschedular evaluation for the Veteran's service-connected PTSD and MDD from March 22, 2012 to January 1, 2016.  While the Board acknowledges the severity of the impairment resulting from his service-connected psychological disabilities, the evidence does not demonstrate that the service-connected disabilities resulted in the Veteran's inability to secure and follow gainful employment.  The Board recognizes Dr. E.H.'s May 2012 and July 2014 reports indicating that the Veteran's ability to maintain employment was significantly impacted by his service-connected psychological disabilities.  However, these conclusions were not supported by the other evidence of record.  In particular, the Veteran's VA treatment records dating from March 2012 through January 2016 documented moderate psychological impairment.  While the evidence reflects that the Veteran's psychological disabilities limited some tasks and, at times, required him to work independently, it did not reflect that the Veteran was unemployable.  Significantly, the Veteran's employer did not report that any concessions were made to accommodate the Veteran's employment.  See the VA Form 21-4192 dated July 2015.  In fact, it was noted that his employment ended because he retired and moved out of state.  Moreover, as described by the Director, the Veteran's VA treatment records did not document any periods of in-patient or intensive out-patient psychological treatment, and the Veteran did not seek emergency treatment for psychological symptoms at any time.

In conclusion, the Board finds the preponderance of the evidence to be against the award of a TDIU on any basis, and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to TDIU must be denied from March 22, 2012 to January 6, 2016.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to a TDIU from March 22, 2012 to January 6, 2016 is denied.




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


